311 So.2d 385 (1975)
Bernard W. RUDNICK, As Executor of the Estate of Arnelle Solomon, and Lawrence Solomon, Appellants,
v.
Harrison M. SOLOMON, Appellee.
Lawrence SOLOMON, Appellant,
v.
Harrison M. SOLOMON, Appellee.
Nos. 74-1721, 74-1723.
District Court of Appeal of Florida, Third District.
April 15, 1975.
*386 Lapidus & Hollander, and Robert J. Schaffer, Miami, for appellants.
George J. Blutstein, North Miami Beach, for appellee.
Before BARKDULL, C.J., NATHAN, J., and CHARLES CARROLL (Ret.), Associate Judge.
PER CURIAM.
Appellants seek review of an order of the trial court modifying a final judgment of divorce, deleting therefrom the necessity that the appellee, Harrison M. Solomon, continue payment of child support.
In 1971, Arnelle R. Solomon and Harrison M. Solomon were divorced. The final judgment incorporated a property settlement and support agreement, which provided that Harrison Solomon pay child support until Lawrence Solomon [the son of the parties] reach the age of 21. Arnelle Solomon died on October 6, 1974 and, on October 22, 1975, Harrison Solomon moved to modify and delete the child support provisions on the ground that Lawrence Solomon had reached the age of 18, the age of majority under Florida law. The trial court, by order, agreed and eliminated the support. Lawrence Solomon moved to intervene as a party-plaintiff in the cause; the trial court then denied the motion to intervene. These appeals ensued.
We reverse the provision of the trial court's order cutting off support for Lawrence Solomon, and reinstate same until he reaches the age of 21 years. See: Field v. Field, Fla.App. 1974, 291 So.2d 654; Ackerly v. Ackerly, Fla.App. 1974, 296 So.2d 66; Daugherty v. Daugherty, Fla. 1975, 308 So.2d 24 (opinion filed January 22, 1975); Finn v. Finn, Fla. 1975, 312 So.2d 726.[1]
We also reverse the order denying the motion to intervene, with directions to permit Lawrence Solomon to intervene on his own behalf in this cause.
Reversed and remanded, with directions.
NOTES
[1]  It is noted that Daugherty v. Daugherty, supra, and Finn v. Finn, supra, were decided subsequent to the trial court's order under review in this cause.